 402DECISIONSOF NATIONALLABOR RELATIONS BOARDMemorial Hospital of Roxborough and Local 835, In-ternationalUnion of Operating Engineers, AFL-CIO. Case 4-CA-7003September17, 1975DECISION AND ORDERUpon an amended charge filed on November 11,1974,' by Local 835, International Union of Operat-ing Engineers, AFL-CIO, herein called the Union,and duly served on Memorial Hospital of Roxbor-ough, herein called the Union, and duly served onMemorial Hospital of Roxborough, herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Acting Regional Di-rector for Region 4, issued a complaint on November29, 1974, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfair la-bor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) ofthe National LaborRelationsAct, as amended. Cop-ies of the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on or about March25, 1974, following a secret ballot election conductedby the Pennsylvania Labor Relations Board, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; and that commencingon or about August 14, 1974, and at all times thereaf-ter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnDecember 9, 1974, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On February 21, 1975,counselfor the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on April 25,1975, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted.' Respondent there-after filed aMotion To Dismiss Complaint and aresponseto the Notice to Show Cause entitled"StatementinOpposition to Motion for SummaryJudgment."'The initial chargewas filed onSeptember9, 1974.2 217 NLRB No. 99 (1975).Upon the entire record in this proceeding theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer and motion to dismiss the complaint,Respondentargues,inter alia,that the Board shouldnot extend comity to the certification of the Unionissued by the Pennsylvania Labor Relations Board(hereafter "the PLRB") because the election wasmarred by objectionable conduct engaged in by theUnion, and the unit found appropriate therein is in-imical to the provisions of the Act in light of therecent hospitalamendments? In addition, Respon-dent alleges that it had no obligation to bargain be-causethe Union did not request it to bargain afterAugust 25, 1974, the effective date of the hospitalamendments.On the other hand, the General Coun-sel arguesthat the Board should extend comity to thecertification issued by the PLRBsince matters relat-ing to the election have been previously resolved bythe PLRB, and the unit in which the election wasconducted is not contrary to the provisions of theAct. The General Counsel also contends that theUnion's initial demand for bargaining should beviewed as a continuing one, and that the filing of acharge on September 9, 1974, and an amendedcharge on November 11, 1974, should be consideredas a renewalof the Union's request to bargain. Weagreewith the General Counsel that the thresholdquestion before us is whether we should extend comi-ty to the certification of the PLRB, thereby findingthe Respondent, under Section 8(a)(5) of the Act, isobligated to bargain with the Union as the duly elect-edxepresentative of the majority of employees in theappropriate unit.Our review of the facts reveals that, pursuant tothe Pennsylvania Public Employees Relations Act,an election,conducted by the PLRB, was held onOctober 10, 1973, in a unit of "all full andregularpart-timeMaintenanceDepartmentEmployees(Maintenance-Plant Operations) ..." 4 in which amajority of the employees selected the Union as theirrepresentative.Thereafter,Respondent filed unfairlabor practice charges against the Union. The PLRBI Public Law93-360,effective August25, 1974.4 Thecomplete unit description reads as follows:All full and regular part-timeMaintenance Department Employees(Maintenance-Plant Operations) including:Engineers,Assistant Engi-neers, Electricians,Electrician Helpers, Carpenters, Carpenter Helpers,Plumbers,Plumber Helpers, Refrigerationand AirConditioning Me-chanics, Refrigeration and Airconditioning Mechanic Helpers, Paint-ers,PainterHelpers, SeniorMaintenanceMechanics,MaintenanceMechanic Helpers and all other Maintenance Mechanics classificationsnow recognizedby the Employer;and excluding all other employees,including but not limitedto, officeand clerical employees,medicalpersonnel,technicians,nurses,laboratoryemployees, orderlies,guards,supervisors and firstlevel supervisorypersonnel as definedin the Act.220 NLRB No. 73 MEMORIAL HOSPITAL OF ROXBOROUGHdismissed the charges on March 15, 1974, and issueda certification of the Union which became final onMarch 25, 1974. Respondent excepted to the dismiss-al of the unfair labor practice charges, and on July 2,1974, the PLRB issued a final order of dismissal.Thereafter on August 14, 1974, the Union requestedbargaining and Respondent refused.We will recognize the results of an election con-ducted by a responsible state agency, and thereforeextend comity to a certification issued pursuant tosuch an election, where the state agency's electionprocedures conform to due-process requirements andeffectuate the policies of the Acts We have reviewedthe decisions, orders, and certifications issued by thePLRB in the completed proceeding before that agen-cy and have considered Respondent's exceptions andsupporting arguments to the authority of those docu-ments. Having done so, we find no basis in due-pro-cess standards and the policies embedded in the Actto warrant a refusal by this Board to recognize theauthority of the certification of the PLRB in this pro-ceeding.We shall, therefore, accord the certificationthe same effect we would attach to one of our own .6It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) of the Act is not entitledto relitigate issueswhich were or could have beenlitigated in a prior representation proceeding .7All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding. Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.However, as indicated above, Respondent allegesthat it was under no obligation to bargain becausethe Union did not request it to do so after August 25,1974, the effective date of the hospital amendments.The case relied upon by Respondent,United StatesPostal Service,8is inapposite for in that case, whichinvolved alleged violations of Section 8(a)(1) and (3)of the Act, the Board found that "All operativefacts" of the unfair labor practices occurred "at a3Bluefield Produce &ProvisionCompany,117 NLRB 1660 (1957);TheWestIndian Co.,Ltd.,129 NLRB1203 (1961);Screen PrintCorporation,151NLRB 1266 (1965).6 Cornell University,183 NLRB329 (1970).7 See Pittsburgh Plate GlassCo. v. N.L.R B313 U.S. 146, 162 (1941),Rules and Regulations of the Board,Secs.102.67(f) and 102.69(c).a 200 NLRB413 (1972).403time when plaintiffs were subject to the provisions ofthe Executive Order" and not the National LaborRelations Act. We note, in contrast, that a request tobargain is a continuing one, and in addition that thefiling of the initial charge on September 9, 1974, andthe amended charge on November 11, 1974, acted torenew the request to bargain? We hold therefore thatthe Respondent is under a continuing obligation tobargain with the Union and its refusal to do so vio-lates Section 8(a)(5) and (1) of the Act. Accordingly,we shall grant the General Counsel's Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAt all times material herein, the Respondent hasbeen, and is now, a nonprofit corporation duly orga-nized under, and existing by virture of, the laws ofthe Commonwealth of Pennsylvania and is engagedin providing health services in the Roxborough, Ma-nayunk, and adjacent communities located in theCommonwealth of Pennsylvania. During the pastyear Respondent, in the course and conduct of itsbusiness operations, performed services valued in ex-cess of $500,000. During the same period, Respon-dent purchased and received goods valued in excessof $50,000 directly from firms located outside theCommonwealth of Pennsylvania.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDLocal 835,InternationalUnion ofOperating Engi-neers,AFL-CIO,isa labor organizationwithin themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargaining9 Sewanee Coal Operators Association,167 NLRB 172, In. 3 (1967). 404DECISIONSOF NATIONALLABOR RELATIONS BOARDpurposes within the meaning of Section 9(b) of theAct:IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEAll full and regularpart-timeMaintenance De-partment Employees (Maintenance-Plant Oper-ations)including:Engineers,AssistantEngi-neers,Electricians,ElectricianHelpers,Carpenters,CarpenterHelpers,Plumbers,Plumber Helpers,Refrigerationand Air-Condi-tioning Mechanics,Refrigerationand Aircondi-tioningMechanicHelpers,Painters,PainterHelpers,Senior Maintenance Mechanics, Main-tenance Mechanic Helpers and all other Mainte-nance Mechanics classifications now recognizedby the Employer;and excluding all other em-ployees,includingbut notlimited to, office andclerical employees,medical personnel,techni-cians,nurses,laboratoryemployees,orderlies,guards,supervisors and first level supervisorypersonnel as definedin the Act.2.The certificationOn October 10, 1973, a majority of the employeesof Respondent in said unit,in a secret ballot electionconducted under the supervision of the PennsylvaniaLaborRelations Board designatedthe Unionas theirrepresentativefor the purpose ofcollective bargain-ing with the Respondent.The Unionwas certified asthe collective-bargaining representative of the em-ployees in said unit on March 25, 1974, and theUnion continuesto be suchexclusive representativewithin themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about August14, 1974, and atall times thereafter, the Unionhas requested the Re-spondent to bargaincollectivelywith it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about August14, 1974,and continuing at alltimes thereafter to date,the Respondent has refused,and continues to refuse,to recognize and bargainwith the Union as the exclusive representative forcollective-bargaining of all employees in said unit.Accordingly,we find that the Respondent has,sinceAugust14, 1974,and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit,and that,by such refusal,Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.The activities of Respondent set forth in sectionIII,above,occurring in connection with its opera-tions described in section I, above,have a close, inti-mate,and substantial relationship to trade,traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and(1) of the Act,we shallorder that it cease and desist therefrom,and, uponrequest,bargain collectivelywith the Union as theexclusive representative of all employeesin the ap-propriate unit,and, if an understanding is reached,embody suchunderstanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the periodprovided bylaw, we shall construe the initialperiodof certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar JacPoultryCompany, Inc.,136NLRB 785 (1962);CommerceCompany d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964),cert.denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board,upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Memorial Hospital of Roxborough is an em-ployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.Local835, InternationalUnion ofOperatingEngineers,AFL-CIO,is a labor organization withinthe meaning of Section2(5) of the Act.3.All fulland regular part-time Maintenance De-partmentEmployees (Maintenance-PlantOpera-tions)including:Engineers,AssistantEngineers,Electricians,ElectricianHelpers,Carpenters,Car-penter Helpers, Plumbers,Plumber Helpers,Refrig-eration andAir-ConditioningMechanics,Refrigera-tionandAirconditioningMechanicHelpers,Painters,Painter Helpers,SeniorMaintenance Me-chanics,MaintenanceMechanic Helpers and allotherMaintenanceMechanics classifications now MEMORIAL HOSPITAL OF ROXBOROUGHrecognized by the Employer; and excluding all otheremployees, including but not limited to, office andclerical employees,medical personnel, technicians,nurses,laboratory employees, orderlies, guards, su-pervisors and first level supervisory personnel as de-fined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since March 25, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about August 14, 1974, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in andis engagingin unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engagingin unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that Respondent Memo-rialHospital of Roxborough, Pennsylvania, its offi-cers, agents, successors, and assigns shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Local 835, InternationalUnion of Operating Engineers, AFL-CIO, as the ex-clusive bargaining representative of its employees inthe following appropriate unit:All full and regular part-time Maintenance De-partment Employees (Maintenance-Plant Oper-ations) including:Engineers,AssistantEngi-neers,Electricians,ElectricianHelpers,Carpenters,CarpenterHelpers,Plumbers,Plumber Helpers, Refrigeration and Air-Condi-tioning Mechanics, Refrigeration and Aircondi-tioningMechanicHelpers,Painters,PainterHelpers, Senior Maintenance Mechanics, Main-405tenance Mechanic Helpers and all other Mainte-nance Mechanics classifications now recognizedby the Employer; and excluding all other em-ployees, including but not limited to, office andclerical employees,medical personnel, techni-cians, nurses, laboratory employees, orderlies,guards, supervisors and first level supervisorypersonnel as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at Memorial Hospital of Roxboroughcopies of the attached notice marked "Appendix." 10Copies of said notice, on forms provided by the Re-gional Director for Region 4, after being duly signedby a Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBER PENELLO, dissenting:Generally we give comity to state board certifica-tions.However, in my opinion, in cases involvingnonprofit health care facilities, a relatively new areaof Board jurisdiction, we should not blindly givecomity where there has been a recent state boardcertification and no intervening or prior collective-bargaining history. Accordingly, I would deny boththe Respondent's Motion To Dismiss Complaint andtheGeneral Counsel's Motion for Summary Judg-ment, and instead I would remand the case to anAdministrative Law Judge for the purpose of con-ducting a hearing, making findings of fact, and mak-ing recommendations to the Board regarding the ap-10 In theevent that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the National Labor RelationsBoard" shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNational LaborRelationsBoard." 406DECISIONSOF NATIONALLABOR RELATIONS BOARD,propriateness of a maintenance unit at this facility.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay,wages, hours, and otherterms and conditions of employment with Local835, InternationalUnionofOperating Engi-neers,AFL-CIO,as the exclusive representativeof the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection7 of the Act.WE WILL,upon request,bargainwith theabove-namedUnion,as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours,and other terms and conditions of em-ployment,and, if an understanding is reached,embody suchunderstanding in a signed agree-ment.The bargaining unit is:All full and regular part-time MaintenanceDepartment Employees(Maintenance-PlantOperations)including:Engineers,AssistantElectricians,Electrician Helpers,Carpenters,Carpenter Helpers, Plumbers, Plumber Help-ers,Refrigerationand Air Conditioning Me-chanics,Refrigeration and AirconditioningMechanic Helpers,Painters,Painter Helpers,Senior Maintenance Mechanics,MaintenanceMechanic Helpers and all other MaintenanceMechanics classifications now recognized bythe Employer;and excluding all other em-ployees,including but not limited to, officeand clerical employees,medical personnel,technicians,nurses,laboratory employees, or-derlies,guards,supervisors and first level su-pervisory personnel as defined in the Act.MEMORIAL HOSPITAL OFROXBOROUGH